Judgment, Supreme Court, Bronx County (John Collins, J.), rendered March 4, 1994, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 51/4 to 10lh years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the People proved that defendant knowingly and unlawfully sold a narcotic drug based upon the undercover officer’s trial testimony that he observed defendant remove three crack vials from his boot and exchange the vials for $15 of pre-recorded buy money, $5 of which was recovered from defendant upon his arrest. Considering defendant’s distinctive clothing, the manner in which he sold the drugs, and the drive-by identification shortly after his arrest, the jury verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Concur—Rosenberger, J. P., Ellerin, Kupferman, Tom and Mazzarelli, JJ.